United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 21-5022                                                 September Term, 2020
                                                                        1:19-cv-01786-RDM
                                                       Filed On: May 11, 2021
Hamid Reza Ardaneh,

              Appellant

       v.

U.S. Government, et al.,

              Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Tatel, Pillard, and Walker, Circuit Judges

                                      JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

       ORDERED AND ADJUDGED that the district court’s order filed December 11,
2020, be affirmed. Appellant’s brief disputes the criminal charges pending against him
in a Massachusetts state court and the circumstances leading to his confinement
pending trial in a state psychiatric facility, but does not identify any error in the district
court’s reasoning. To the extent appellant seeks to remove that criminal prosecution to
the D.C. district court, the district court appropriately remanded the case to the
Massachusetts state court, because appellant failed to comply with the timing and
procedural requirements for removal of a criminal case and did not explain the basis for
removal. See 28 U.S.C. §§ 1455(a), (b)(1) (notice of removal of criminal prosecution
must be filed “in the district court of the United States for the district and division within
which such prosecution is pending” no later than 30 days after the arraignment in the
state court, and must “include all grounds for removal”).

       Next, to the extent appellant seeks release from confinement, the district court
properly denied his request for habeas corpus relief because it lacked jurisdiction over
appellant’s custodian. See Stokes v. U.S. Parole Comm’n, 374 F.3d 1235, 1239 (D.C.
Cir. 2004) (“[A] district court may not entertain a habeas petition involving present
physical custody unless the respondent custodian is within its territorial jurisdiction.”).
                 United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-5022                                                 September Term, 2020

Moreover, the district court correctly declined to transfer the case to the District of
Massachusetts, as transfer would not serve the interest of justice. See 28 U.S.C.
§ 1404(a). Finally, appellant raises no arguments on appeal that would call into
question the district court’s dismissal of his claims for money damages.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                        Per Curiam


                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Daniel J. Reidy
                                                          Deputy Clerk




                                           Page 2